Citation Nr: 0605067	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  93-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
internal hemorrhoids, currently rated 10 percent disabling.

2.  Entitlement to a separate compensable rating for 
impairment of sphincter control.

3.  Entitlement to an increased rating for service-connected 
duodenal ulcer, mucosas colitis, currently rated 30 percent 
disabling.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

5.  Entitlement to service connection for tinnitus 
disability.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from January 
1956 to July 1960.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A September 1991 rating decision denied entitlement to an 
increased rating for service-connected internal hemorrhoids, 
and the veteran perfected an appeal as to the disability 
rating assigned.  In an October 1992 rating decision, the RO 
denied entitlement to an increased rating for service-
connected duodenal ulcer, and the veteran perfected an appeal 
as to the disability rating assigned.  Subsequently, in a 
November 1996 rating decision, the RO assigned a 30 percent 
disability rating to duodenal ulcer, effective January 14, 
1992.  As the maximum schedular rating was not assigned, this 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35 (1993).  Entitlement to increased disability ratings for 
service-connected internal hemorrhoids and duodenal ulcer 
were remanded by the Board in November 1995 and October 1999.  
In August 2003, the veteran testified at a travel Board 
hearing, and the transcript is of record.  

In a March 2003 rating decision, the RO declined to reopen 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss disability, and denied entitlement to 
service connection for tinnitus disability.  A notice of 
disagreement was filed in July 2003, a statement of the case 
was issued in November 2003, and a substantive appeal was 
received in January 2004.  The veteran requested a personal 
hearing before the RO which was scheduled in December 2004, 
however, he failed to appear.

For reasons hereinafter discussed, the Board on the first 
page of this decision the Board has listed the additional 
issue of entitlement to a compensable rating for impairment 
of sphincter control. 


FINDINGS OF FACT

1.  The veteran's hemorrhoid disability is not productive of 
persistent bleeding and with secondary anemia, or with 
fissures.  

2.  The veteran's duodenal ulcer, mucosas colitis, is not 
productive of impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year; or with numerous attacks a year and malnutrition.  

3.  The hemorrhoid disability and the duodenal ulcer, mucosas 
colitis, disability together result in occasional moderate 
leakage.

4.  In a September 1997 rating decision, the RO denied 
service connection for bilateral hearing loss disability; the 
veteran did not file a notice of disagreement.  

5.  In October 2002, the veteran filed a request to reopen 
his claim of service connection for bilateral hearing loss 
disability. 

6. Additional evidence received since the RO's September 1997 
decision is new to the record but by itself or in connection 
with the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim of service connection for bilateral hearing loss 
disability, and does not raise a reasonable possibility of 
substantiating the claim. 

7.  Tinnitus disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current tinnitus disability otherwise related to 
such service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2005).

2.  The criteria for entitlement to a disability rating in 
excess of 30 percent for duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.112, 4.114, Diagnostic Codes 7305, 7319, 7323 (2005). 

3.  The criteria for a separate rating of 10 percent (but no 
higher) have been met for impairment of sphincter control.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.112, 4.114, Diagnostic Code 7332 (2005).

4.  The September 1997 RO decision is final.  38 U.S.C.A. 
§§ 7105 (West 2002).

5.  New and material evidence has not been received since the 
September 1997 denial, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

6.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's 
increased rating claims were addressed by the RO prior to 
enactment of the VCAA.  The veteran's appeal stems from 
September 1991, and October 1992 rating decisions.  In May 
2003 and February 2005, VCAA letters were issued to the 
veteran with regard to these claims.  With regard to his 
service connection claims, the veteran claimed entitlement to 
service connection for tinnitus and bilateral hearing loss in 
October 2002, and subsequently a VCAA letter was issued in 
November 2002, prior to issuance of the March 2003 rating 
decision.  Upon perfecting his appeal, the RO issued another 
VCAA letter in August 2005.  The VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement pertaining to his increased 
rating claims was harmless.  The contents of these notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded several VA examinations with 
regard to his increased rating claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary.  

As will be discussed in more detail below, the Board has 
determined that an examination is unnecessary with regard to 
his service connection claims.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Increased disability rating claims

Factual Background

The veteran claimed entitlement to an increased disability 
rating for service-connected hemorrhoids in May 1991, and 
entitlement to an increased disability rating for service-
connected duodenal ulcer in January 1992.  As noted, the 
veteran's appeal stems from September 1991 and October 1992 
rating decisions.  The Board has reviewed the entirety of the 
veteran's voluminous treatment records for the period May 
1990 to the present to assess the severity of his service-
connected disabilities, and the Board has attempted to 
summarize the veteran's course of treatment and complaints 
over the past 16 years with regard to his hemorrhoids and 
duodenal ulcer.

In May 1990, the veteran was hospitalized for four days for 
rectal bleeding probably secondary to internal hemorrhoids 
and diverticulosis.  The examiner also diagnosed 
benzodiazepine and narcotic abuse, and tobacco abuse.  A 
history of internal hemorrhoid and peptic ulcer disease (PUD) 
was noted with a longstanding history of intermittent 
hematochezia and prolapse of his internal hemorrhoid.  He had 
a colonoscopy and barium enema with air contrast in the past 
which showed internal hemorrhoid, mild diverticulosis of the 
colon, respectively.  He refused surgery for his internal 
hemorrhoid.  He denied any significant weight loss, cough, 
abdominal pain, diarrhea or constipation.  His only complaint 
was bleeding.  The veteran underwent a colonoscopy and 
findings were essentially internal hemorrhoid although the 
study was limited due to the veteran's failure to cooperate.  

In August 1990, the veteran sought treatment complaining that 
his colitis was bothering him.  He reported stomach cramps 
and passing gas and mucous.  He also reported that his 
hemorrhoids were bothering him due to frequent sitting on the 
toilet.  An examination was unremarkable.  Bowel sounds were 
normal and active.  He had no abdominal tenderness while 
distracted but tender while he was noting examiner's actions.  
He refused a rectal examination.

In January 1991, the veteran was hospitalized for three days 
for peptic ulcer disease and hemorrhoids.  A colonoscopy was 
attempted but the veteran could not tolerate secondary to 
increased pain.  He presented with questionable two to three 
days of bright red blood in vomitus.  He reported left sided 
pain preceding vomitus.  He denied hematochezia, melana or 
chronic ingestion of aspirin or non-steroidals.  He admitted 
to increased alcohol ingestion in recent weeks.  He was 
admitted for further evaluation.  

An April 1991 VA outpatient report reflects the veteran's 
complaints of epigastric and mid-abdominal pain, with rare 
nausea and vomiting.  He reported rectal bleeding and pain 
for two months.  He reported that diarrhea is sporadic but 
severe.  VA outpatient treatment records reflect complaints 
of hemorrhoids on four occasions in April through August 
1991.  

In January 1992, the veteran sought outpatient treatment, and 
the assessment was ulcerative colitis active, and hemorrhoids 
active.  VA outpatient treatment records reflect complaints 
of hemorrhoids on five occasions in April through December 
1992.

A November 1994 VA outpatient treatment record reflects a 
history of ulcerative colitis.  He underwent a colonoscopy in 
August 1994 which revealed sigmoid polyps, and internal 
hemorrhoids.
 
The veteran underwent a VA examination in January 1996.  He 
reported bleeding, soiling, incontinence, diarrhea, tenesmus, 
and fecal leakage, and denied dehydration or malnutrition.  
He reported experiencing abdominal pain and tenderness, both 
of which are made worse with manipulation or lying on the 
stomach.  He described the manipulation as happening when the 
doctor examines his abdomen.  He reported that he cannot eat 
leafy vegetables or spicy food.  He takes ulcer medications 
daily and antacid therapies.  He reported continued problems 
with his colitis, describing fecal soiling with drainage and 
frequent grippy, growling, lower abdominal discomforts and 
pain.  He reported that sometimes he will experience rectal 
bleeding for as long as up to 5 days at a time.  The veteran 
reported that hemorrhoids will come out with severe bowel 
movements, and reported bleeding, pain and burning.  His 
weight was 205.2 pounds.  His maximum weight the previous 
year was 213 pounds.  The examiner noted periodic vomiting, 
and recurrent hematemesis or melena.  The examiner diagnosed 
history of duodenal ulcer with continued dyspeptic symptoms, 
history of colitis with continued symptoms, and history of 
internal hemorrhoids with continued symptoms that are 
particularly worse during times of colitis attacks.

On examination in February 1998, the abdomen was soft with 
epigastric tenderness but no masses or organomegaly.  Rectal 
examination revealed no external hemorrhoids.  The examiner 
diagnosed rectal bleeding with known internal hemorrhoids.

In June 1998, the veteran sought treatment complaining of 
bright red blood with last two bowel movements on stools.  He 
complained of rectal pain and itching.  On rectal 
examination, there were small internal and external 
hemorrhoids, mildly tender to palpation with no blood on 
glove.  Hemoccult was positive.  The assessment was external 
and internal hemorrhoids, and rectal bleeding probably 
secondary to hemorrhoids.

In August 1998, he complained of abdominal pain radiating to 
both flanks which began 4 days prior.  He took Maalox without 
relief.  His bowels were moving, and he denied loss of 
appetite or nausea.  He denied any discomfort with voiding.  
The assessment was history of colitis, diverticulosis, and 
hypertension.

In September 1998, the veteran complained of hurting from 
ulcers all the time.  He had bleeding from hemorrhoids the 
previous week.  He requested a stool softener.

An October 1998 outpatient treatment record reflects the 
veteran's complaints of intermittent abdominal cramps, 
occasional constipation and blood on tissue paper over many 
years.  He denied any change in weight, and denied nausea, 
vomiting, or related gastrointestinal symptoms.  He was 
scheduled to undergo a sigmoidoscopy.  
In October 1999, the veteran reported experiencing intense 
itching and intermittent bleeding with his hemorrhoids.  The 
last episode of rectal bleeding occurred the previous week.  
On rectal examination, hemorrhoids were noted.  Prostate was 
mild to moderately enlarged with no masses or tenderness.  
Stool was guaiac negative.

In January 2001, the veteran underwent a VA examination  to 
assess the severity of his duodenal ulcer, mucous colitis, 
and internal hemorrhoids.  The veteran reported being 
unemployed since June 2000.  He was employed as a truck 
drive, but upon being prescribed valium, he was told he could 
not drive a truck while taking the medication.  He had a 
barium enema in July 1998, and was found to have 
diverticulosis at the descending colon.  He has a history of 
polyps removal in 1990.  He had rectal sigmoid polyp for 
hyperplastic polyp removal in 1993.  The veteran reported 
continuous pain at the epigastric region.  He reported 
problems with diarrhea and hard stools.  He reported that his 
condition is getting worse.  With regard to degree of 
sphincter control, he reported that he has on and off 
diarrhea and hard stools and at times he will have an 
accident when his stool is loose and will mess his underwear.  
With regard to extent and frequency of fecal leakage, he does 
not wear pads.  He reported that at times while driving 
through downtown he will have to urinate and will also notice 
he had a bowel movement that has leaked.  He could not tell 
the frequency of fecal leakage.  With regard to bleeding or 
thrombosis of hemorrhoids, the veteran reported some bleeding 
hemorrhoids which varies.  At times, he uses hemorrhoids pads 
for comfort.  He has some medication for his hemorrhoids, but 
at the time of the examination was not bleeding.  He uses 
Tronothane 1 percent cream one to two times per day.  He uses 
psyllium for fiber and regulation of bowel movements.  He 
also uses medication for diarrhea.  On physical examination, 
no fecal leakage was observed.  The lumen was tight, and he 
had good sphincter control during examination.  A complete 
blood count (CBC) was performed two months prior which 
revealed red blood cell (RBC) count 4.65, hemoglobin 13.2, 
and hematocrit 38.5.  Currently his CBC was within normal 
limits.  No fissures were found.  There were no external 
hemorrhoids noted, and no thrombosis.  There was slight 
elevation around 6 o'clock internally.  Guaiac test was 
negative, and quality control test was okay.  The examiner 
noted no fissure or persistent bleeding.  CBC, SMA, barium 
enema and UGI series were requested.  Examination of the 
abdomen was obese.  There was slight diastasis recti about 10 
centimeters by 7 centimeters in length.  Active bowel sounds 
were times four.  Psoas test was negative.  No organomegaly 
was noted.  He reported tenderness to palpation at the 
epigastric area.  There was no tenderness to palpation except 
for the epigastric area.  There was no hematemesis.  He had 
on and off bleeding from his hemorrhoids, but at present, 
guaiac test was negative.  The examiner diagnosed internal 
hemorrhoids, minimal diverticulosis for barium enema, status 
post colon polyp removal in 1993, history of duodenal ulcer, 
history of mucous colitis, and hiatal hernia with 
demonstrable reflux from UGI series.  The examiner opined 
that diverticulosis and polyps have no relationship to his 
service-connected GI disorders.  The veteran still reported 
tenderness of his epigastric region and this is continuous.  
He reported that this also affects his employability.  There 
is no blood in the vomitus.  He reported he still has some 
periods of vomiting.  He has hemoglobin and hematocrit mildly 
decreased several times.  Current CBC was within normal 
limits.  The examiner opined that the veteran's disabilities 
have no impact on employability, and he may need to be 
evaluated by vocational rehab.

An October 2001 VA outpatient treatment record reflects a 
medical visit complaining of abdominal pain for the previous 
five days with a history of abdominal pain for the past seven 
years.  He has GE reflux disease and irritable bowel 
syndrome.  He reported that the pain is sharp, heavy in the 
epigastrium, from the epigastrium to the mid abdomen, which 
he rates as a 10.  There is nausea, but no vomiting.  He has 
constipation with black bowels.  Lansoprazole and Maalox give 
relief for about two hours but most relief has come with 
Valium and Percocet.  He has a prescription for Rabeprazole 
which he has not used yet.  He reported that he has frequent 
urination and from 9:00 p.m. to 7:00 a.m. he urinates every 
15 minutes for a total of 14 times.  There is no associated 
blood or pain, and he reported that he has a urinary tract 
infection and a yeast infection.  The examiner noted a June 
2000 colonoscopy which revealed internal and external 
hemorrhoids.  On examination, the abdomen had mild epigastric 
tenderness.  There was no organomegaly or masses.  Bowel 
sounds were normal.  A rectal examination revealed minimal 
external hemorrhoids, but more palpated internal hemorrhoids.  
The prostate was mildly enlarged, boggy, but no masses or 
tenderness.  There were no luminal masses.  Stool was soft 
and liquid and yellow with no evidence of dark stools.  
Hemoccult was negative.  The examiner diagnosed abdominal 
pain undetermined but noted a history of gastroesophageal 
reflux disease and irritable bowel syndrome, and urinary 
frequency with no evidence of infection but possibly related 
to benign prostatic hypertrophy.

A March 2002 VA outpatient treatment record reflects moderate 
sized internal and external hemorrhoids.

In January 2003, the veteran underwent another VA 
examination.  The examiner noted that the veteran had an 
upper GI examination revealing hiatal hernia and 
gastroesophageal reflux, and a June 2001 colonoscopy result 
showed moderate-sized internal and external hemorrhoids, 
otherwise normal colonoscopy.  The veteran complained of 
diarrhea two days a week and some incontinence when he sits 
for prolonged period of time such as driving from Chattanooga 
to Nashville.  He reported some marks of bowel movements on 
his underwear.  He reported that he has no control of his 
diarrhea.  He takes Loperamide for each loose bowel movement.  
He takes Dicyclomine for cramps three times a day, and 
Rabeprazole for his stomach for acid reflux.  He is also on 
Promethazine for nausea.  The veteran reported that he uses 
Pramoxine cream for hemorrhoids, which helps better than 
suppositories.  He reported the need to wear pads for his 
incontinence, which happens twice a week.  He reported 
bleeding at times, not as open as it used to be.  The 
examiner noted that the veteran's intake of medication for 
his stomach and constipation could be causing him to have 
loose stools.  On physical examination, the examiner noted 
that he was 218 pounds, and his previous weight was 222 
pounds in October 2002.  His abdomen was symmetrical except 
when laying down, when straining his abdominal diastasis 
recti about 16 by 10.  Active bowel sounds were times four 
and soft.  There was no tenderness and no organomegaly, and 
no bruit.  He had complaints of tenderness of the upper 
epigastric area at the left lower quadrant and at the right 
lower quadrant.  There was no colostomy.  There was no 
evidence of fecal leakage noted, but the veteran reported 
that he has leakage two days per week.  The veteran's rectum 
and anus were closed during examination.  No anemia was 
noted, and no fissures.  There were internal hemorrhoids 
noted around 6 o'clock, 7 o'clock, and around 2 o'clock, 
which were palpable.  There were no external hemorrhoids.  
Guaiac test was negative.  Quality control was good.  
Diagnostic tests performed were CBC, urinalysis (UA), 
comprehensive metabolic profile (CMP), amylase, lipase, H. 
pylori, upper endoscopy, and colonoscopy.  Laboratory results 
showed CBC RBC 4.53, Hgb 13.2, HCT 38.1.  There was a mild 
decrease of RBC, Hgb, and HCT.  It has been normal since 
March 2002.  CMP glucose was 114.  The examiner diagnosed 
hemorrhoids, internal and external from colonoscopy done June 
2001; diverticulosis from colonoscopy and erythema of anus 
February 14, 2003; esophageal reflux; hiatal hernia; and, 
history of duodenal ulcer.

The examiner prepared an addendum opinion and noted that 
medical records were reviewed.  The examiner noted that the 
veteran reported that a private physician diagnosed acid 
reflux but an upper GI series performed in February 2001 
showed hiatal hernia and gastroesophageal reflux.  There was 
no neoplasm, no evidence of inflammation or ulcer noted.  He 
also reported that he has had polyps and diverticulitis 
related to his service-connected conditions.  The veteran 
reported vomiting sometimes, and at times he can taste the 
bile but it comes down.  He reported vomiting occasionally 
with blood and at times, bowel movement has blood 
occasionally.  He feels gassy, and bloated before he eats.  
He has diarrhea two times a week and constipation.  He cannot 
afford to eat properly.  He does not eat when he has pain in 
his abdomen, and he has to sit and put a pillow on his 
stomach and rest.  He has a weight loss of 4 pounds from 
October to the time of the examination, but has been asked to 
lose weight because of his conditions.  There were no signs 
of anemia.  The veteran's CBC was normal, compared to March 
2002 results.  He reported tenderness to palpation of the 
epigastric left lower quadrant and the right lower quadrant.  
There was no rebound tenderness.  Active bowel sounds times 
three.  Diastasis recti was noted, and was 66 out of 10 when 
straining.  He had mild decreased RBC, H/H.  The examiner 
diagnosed hemorrhoids, internal and external from previous 
colonoscopy; diverticulosis descending colon to sigmoid from 
February 2003 colonoscopy; history of duodenal ulcer; hiatal 
hernia; and, gastroesophageal reflux disease.

In March 2003, the veteran sought outpatient treatment for 
follow-up from October 2002 for hypertension, diabetes 
mellitus, hyperlipidemia and reflux.  He reported being 
concerned about weight loss, and claimed that he had lost 20 
pounds in 4 months but the examiner noted that he had lost 5 
pounds in 9 months.  

A June 2003 VA outpatient record reflects complaints of 
rectal bleeding for one day.  He reported feeling stinging 
and pain, and thinks it is his hemorrhoids that are acting 
up.  On examination, there was no conjunctival pallor, and no 
abdominal tenderness.  A rectal examination revealed internal 
hemorrhoids, but no visible blood.  The assessment was 
hemorrhoids versus diverticulosis; hemodynamically stable.

A September 2003 VA outpatient record reflects a visit for 
health maintenance.  He complained of hemorrhoidal itch but 
medication helps.  He reported that he is losing weight but 
the examiner noted that the chart does not reflect this.

A March 2004 VA outpatient record reflects the veteran's 
complaints of loose stools at least two times per week.  He 
reported headache pain and weight loss since his last visit.

In July 2004, the veteran underwent another VA examination.  
He examiner noted the veteran's service-connected duodenal 
ulcer and hemorrhoids, and several other medical problems, 
including hypertension, anxiety, post-traumatic stress 
disorder, diverticulitis, anemia, mixed hyperlipidemia, 
gastroesophageal reflux disease, onychomycosis, and history 
of cataracts.  The veteran's reported symptoms with regard to 
hemorrhoids and colitis were basically feeling tired and 
fatigue.  He reported that he is losing weight, but lost 
about 4 pounds since the last four months.  He complained of 
abdominal pain and colic off and on.  He reported diarrhea at 
least two times per week, which causes his hemorrhoids to 
flare up and he has to use special Tuck pads to avoid it from 
flaring up.  He is status post colonoscopy three months.  He 
complained of some numbness of his feet, and denied any chest 
pain.  He reported unemployment for the last three years.  He 
worked for 20 years for the Mueller Company.  He used to 
struggle hard during that work because of his colitis and 
anxiety.  He had gone back to school to work on small engines 
but could not get a job using that skill and has been 
unemployed for the last three years.  On examination, his 
weight was 209.4 pounds.  His body build was slightly 
overweight.  His state of nutrition was good.  The abdomen 
was soft, and slightly tender in the right quadrant.  There 
was no rebound or guarding.  Bowel sounds were present.  A 
rectal examination was not performed.  The examiner noted 
that diagnostic tests were performed in March 2004 which 
showed glucose slightly elevated to 116, cholesterol 243, and 
LDL 168, which was elevated.  He had hemoglobin A1C at 6.3 
which was above normal.  The May 2004 colonoscopy findings 
were moderate internal hemorrhoids, and diverticulosis.  The 
examiner diagnosed history of colitis and duodenal ulcer; 
hypertension; anxiety; diabetes mellitus; anemia; 
hyperlipidemia; gastroesophageal reflux disease; and, 
onychomycosis.  The examiner noted that the veteran mainly 
complains of constant diarrhea and losing weight, and 
basically flaring up of hemorrhoids.  He claims that because 
of his colitis and hemorrhoids, he is having to go to the 
restroom several times which causes inconvenience and is 
difficult for him to be employed by anybody.  His other major 
condition which prevents him from doing any physical or 
sedentary employment is anxiety.

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected hemorrhoids and duodenal 
ulcer warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Hemorrhoids

The veteran's service-connected hemorrhoids are rated as 10 
percent disabling pursuant to Diagnostic Code 7336.  Under 
38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent 
rating is warranted for hemorrhoids (external or internal) 
where there is evidence of mild to moderate symptomatology.  
A 10 percent rating is warranted where there is evidence of 
large or thrombotic hemorrhoids, which are irreducible, with 
excessive redundant tissue, and frequent recurrences.  A 20 
percent evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures.

Applying the schedular criteria to the evidence set forth 
above, the Board finds that the criteria for a disability 
rating in excess of 10 percent for hemorrhoids have not been 
met.  Although objective medical evidence reflects that he 
suffers from internal and external hemorrhoids, and reflects 
periodic complaints of bleeding related to his hemorrhoids, 
there is no persuasive medical evidence that he has anemia 
resulting from persistent bleeding of the hemorrhoids, or 
fissures due to his hemorrhoids.  Additionally, it is noted 
that a diagnosis of diverticulosis has been rendered which 
also appears to cause bleeding, however, the January 2001 VA 
examiner specifically opined that this disability was not 
related to his service-connected disabilities.  The majority 
of medical reports do not show anemia as a result of his 
service-connected hemorrhoids.  On objective examinations 
over the course of many years, fissures have never been 
detected.  The evidence of record, therefore, contains no 
persuasive evidence to support a disability rating in excess 
of 10 percent.  Thus, the criteria for a 20 percent rating 
under Diagnostic Code 7336 have not been met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In fact, the January 2001 VA examiner 
specifically opined that the veteran's service-connected 
disabilities had no impact on his employability.  The veteran 
was hospitalized for four days in May 1990 for rectal 
bleeding likely related to his internal hemorrhoids and 
diverticulosis, and for three days in January 1991 for peptic 
ulcer disease and hemorrhoids, however, the objective medical 
evidence does not reflect any hospitalizations since that 
time.  Thus, the evidence does not reflect frequent periods 
of hospitalization due to his service-connected hemorrhoids.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duodenal ulcer

A severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  Moderately severe duodenal 
ulcer, with less than severe disability, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is evaluated as 40 percent 
disabling.  Moderate duodenal ulcer, with recurrent episodes 
of severe symptoms 2 or 3 times a year averaging 10 days in 
duration, or with continuous moderate manifestations warrants 
a 20 percent rating.  Mild impairment, with recurring 
symptoms once or twice yearly warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.114, Diagnostic Code 
7305.

Upon review of the objective medical evidence, there is no 
evidence that the veteran's service-connected duodenal ulcer 
is manifested by anemia or weight loss, or recurrent episodes 
lasting 10 days or more, 4 times per year.  Over the course 
of many years, the veteran has specifically claimed weight 
loss, however, the objective medical evidence reflects only 
minimal loss.  For example, in January 1996, the veteran's 
weight was 205.2 pounds, and his maximum weight the previous 
year was 213 pounds.  On examination in January 2003, he 
weighed 218 pounds, and the examiner noted the previous VA 
record which reflected a weight of 222 pounds.  In March 
2003, the veteran reported that he had lost 20 pounds in 4 
months, but the examiner noted that in fact he had lost only 
5 pounds in 9 months.  A September 2003 outpatient record 
reflects the veteran's report that he was losing weight, but 
the examiner specifically stated that the medical evidence 
did not support such a contention.  At the July 2004 VA 
examination, he had lost only 4 pounds over the previous 4 
months.  Thus, there is no objective medical evidence that 
the veteran has had any weight loss due to his service-
connected duodenal ulcer.  The objective medical evidence 
reflects a diagnosis of anemia, but there is no evidence that 
it is due to his ulcer.  Although the veteran has 
periodically complained of epigastric and abdominal pain, 
there is no objective medical evidence that he has recurrent 
episodes lasting 10 or more days, 4 times per year.  The 
veteran complained in August 1990 that his colitis was 
bothering him, but the examination was unremarkable.  In 
January 1991, he was hospitalized for three days and a 
diagnosis of peptic ulcer disease was rendered.  In April 
1991, he complained of epigastric and abdominal pain.  In 
January 1992 a diagnosis of ulcerative colitis is reflected.  
In January 1996, a diagnosis of a history of colitis with 
continued symptoms is reflected.  VA examinations conducted 
in August 1998, January 2001, January 2003, and July 2004 
simply reflect diagnoses of a history of duodenal ulcer and 
colitis.

The Board has also considered Diagnostic Code 7323, 
ulcerative colitis.  Under Diagnostic Code 7323, a 30 percent 
disability rating is awarded for moderately severe 
impairment, with frequent exacerbations; a 60 percent 
disability rating is awarded for severe impairment, with 
numerous attacks yearly and with malnutrition, with health 
only fair during remissions; and a 100 percent rating is 
awarded for pronounced impairment, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscess.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7323.  The evidence of record, however, does 
not reflect any malnutrition.  In fact, the January 1996 VA 
examination report specifically reflects no malnutrition.  
Moreover, as previously discussed, the objective evidence 
does not reflect numerous attacks a year.  Thus, a rating in 
excess of 30 percent is not warranted under this diagnostic 
criteria.

The Board has also considered Diagnostic Code 7319, irritable 
colon syndrome,  however, the maximum assignable rating under 
this diagnostic code is 30 percent, which is already assigned 
to his service-connected disability.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7319.

The Board, therefore, has determined that a disability rating 
in excess of 30 percent for the veteran's service-connected 
duodenal ulcer is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  As noted, the January 2001 VA examiner 
specifically opined that the veteran's service-connected 
disabilities had no impact on his employability.  The veteran 
was hospitalized for three days in January 1991 for peptic 
ulcer disease and hemorrhoids, however, the objective medical 
evidence does not reflect any hospitalizations since that 
time.  Thus, the evidence does not reflect frequent periods 
of hospitalization due to his service-connected duodenal 
ulcer.  Under these circumstances, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, supra; Shipwash, 
supra.  

Impairment of Sphincter Control

Although the criteria for higher ratings have not been met 
under the diagnostic criteria for hemorrhoids, duodenal 
ulcer, mucosas colitis, the Rating Schedule does appear to 
allow for a separate rating for impairment of sphincter 
control.  See 38 C.F.R. § 4.114, Diagnostic Code 7332.  

In the present case, the veteran has repeated reported 
occasional leakage as noted in various medical reports as 
well as statements and sworn testimony.  Although a few 
reports refer to the need to wear pads on occasion, the 
overall disability picture appears to reflect occasional 
moderate leakage as opposed to occasional involuntary bowel 
movements.  In recognition of this degree of impairment, the 
Board finds that a separate 10 percent rating for occasional 
moderate leakage under Code 7332 is warranted.  




II.  Service connection claims

Factual and Procedural Background

In November 1996, the veteran filed an initial claim of 
service connection for bilateral hearing loss disability.  
Service medical records do not reflect any complaints related 
to or diagnoses of hearing loss or tinnitus.  A June 1993 VA 
audiology clinical note reflects that the veteran was seen 
for evaluation of hearing as follow-up to speech/hearing 
screening failure.  He showed a flat loss across 250 Hertz to 
8000 Hertz and 100 percent speech discrimination.  He wanted 
to be issued a hearing aid.  A March 1996 VA audiology 
clinical note reflected that the veteran was seen for a 
hearing test.  The assessment was borderline normal hearing 
bilaterally.  The veteran's claim was denied in a September 
1997 rating decision.  The veteran did not initiate an appeal 
of this decision, therefore, the RO's decision is final.  
38 U.S.C.A. § 7105.  

In October 2002, the veteran submitted an informal claim to 
reopen entitlement to service connection for bilateral 
hearing loss disability, and a claim of service connection 
for tinnitus.  An October 2001 VA outpatient treatment record 
reflects an assessment of a history of hearing loss with 
tinnitus.  An April 2002 audiology consultation report 
reflected that the veteran was referred for routine 
audiometric evaluation.  He complained of not being able to 
hear well, especially when in noise.  He reported a history 
of noise exposures (military and occupational), and periodic 
tinnitus in both ears.  He denied other ear pathology or 
family history of hearing loss.  Pure tone testing showed a 
mild sloping to moderate sensorineural hearing loss from 250 
to 8000 Hertz bilaterally.  Speech discrimination scores were 
88 percent in the right ear and 100 percent in the left ear.  
A May 2002 treatment record reflects that he was seen for 
hearing aid evaluation.  He had previously been evaluated and 
found to exhibit significant hearing loss for which 
amplification was recommended.  A November 2003 treatment 
record reflects that the veteran was seen in Audiology at his 
request.  The examiner noted that he was previously evaluated 
in 2002 and fitted with a binaural hearing aid.  He had 
recently lost the L unit and came for replacement issue.  
Pure tone testing showed a stable, mild sloping to moderate 
sensorineural hearing loss from 250 to 8000 Hertz 
bilaterally.  Speech discrimination scores were good in both 
ears.  In January 2005, the veteran sought treatment for 
decreased hearing in the right ear, and a previous history of 
otitis externa was noted.  The examiner noted previous 
episodes of otitis externa causing right ear pain and 
decreased hearing on the right side.  At the time of the 
examination, the veteran reported that hearing in his right 
ear had slightly worsened.  He denied any tinnitus or 
vertigo.  Upon physical examination, the examiner diagnosed 
history of bilateral sensorineural hearing loss, questionable 
onset, and questionable change in hearing versus psychiatric 
manifestations of the veteran's somatization disorder.  An 
April 2005 treatment record reflects that the veteran sought 
follow-up for hearing loss.  He had repeat hearing testing 
the previous month, which did not reveal any change in his 
hearing, which revealed a flat sensorineural hearing loss 
bilaterally at 50 decibels, and 80 and 84 percent 
discrimination scores in the right and left ears, 
respectively.  The examiner's impression was stable hearing 
with no change in his hearing loss since six months ago.

New and Material - Bilateral hearing loss

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
October 2002, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2005).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As discussed, in September 1997, the RO issued a rating 
decision denying the veteran's claim of entitlement to 
service connection for bilateral hearing loss disability.  As 
the veteran did not file a notice of disagreement, the RO's 
determination is final.  38 U.S.C.A. § 7105.  The evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the RO 
determination in September 1997.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Because new and material evidence 
has not been submitted, the claim of service connection for 
bilateral hearing loss disability cannot be reopened.

As indicated above, the evidence added to the record since 
the September 1997 decision includes VA outpatient treatment 
records from October 2001 through April 2005 reflecting 
treatment for moderate sensorineural hearing loss.  Although 
the evidence submitted with the claim to reopen is new, none 
of the evidence submitted raises a reasonable possibility of 
substantiating the claim of service connection for bilateral 
hearing loss disability.  Service medical records do not 
reflect any complaints related to hearing loss.  The records 
obtained in support of his claim to reopen do not reflect 
evidence of an etiological relationship of bilateral hearing 
loss disability to service.  The evidence of record does not 
reflect treatment for bilateral hearing loss until June 1993, 
approximately 33 years after separation from service.  The 
subsequent medical evidence does not offer any further 
evidence regarding an etiological relationship between any 
current bilateral hearing loss disability, and any link to 
service.  The Board also notes that the veteran filed a claim 
of service connection for unrelated disabilities in July 
1960, and filed claims for increased disability ratings in 
December 1968, March 1990, and May 1991, and never mentioned 
any hearing loss disability.  This suggests that the veteran 
did not suffer from any such disability at that time.

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," it is 
not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of bilateral hearing 
loss in service.  

Overall, the evidence submitted since the September 1997 
rating decision, while new, is not material and does not 
raise a reasonable possibility of substantiating the claim, 
and, by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  For these 
reasons, the Board concludes that the veteran has not 
presented new and material evidence to reopen his claim of 
service connection for bilateral hearing loss disability.  38 
C.F.R. § 3.156(a).  Accordingly, the Board's analysis must 
end here, and the appeal is denied.  

Service connection - Tinnitus

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As set forth above, the veteran seeks service connection for 
tinnitus disability.  Although recent VA medical records 
reflect a diagnosis of tinnitus, there is no evidence to 
support that this disability is due to his active service or 
any incident therein.  The earliest objective medical 
evidence reflecting a diagnosis of tinnitus is an October 
2001 VA outpatient treatment record.  Although not relying 
solely on this negative evidence, the Board finds that the 
41-year gap in medical records, showing no notation of 
treatment for tinnitus is probative.  Additionally, as 
discussed hereinabove, it is significant that the veteran 
filed a claim of service connection for unrelated 
disabilities in July 1960, and filed claims for increased 
disability ratings in December 1968, March 1990, and May 
1991, and filed a claim of service connection for bilateral 
hearing loss disability in November 1996, and did not mention 
any tinnitus disability.  This suggests that he did not have 
this disability at that time.  Moreover, the medical records 
available shortly after separation from service do not 
reflect any complaints of tinnitus.  There is no evidence 
that he was treated for tinnitus prior to October 2001.  

Although the veteran asserts incidents in service that he 
contends caused his tinnitus, the Board finds that the 
contemporaneous records are entitled to far more probative 
weight than the recollections of the veteran of events which 
occurred decades previously.  The negative clinical and 
documentary evidence post-service for approximately 41 years 
is more probative than the remote assertions of the veteran.  
In any event, the veteran is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," it is 
not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of tinnitus in service.  

There is no indication of a nexus between the veteran's 
current tinnitus and his period of active duty service.  
Although medical evidence clearly demonstrates a current 
diagnosis of tinnitus, such evidence fails to establish any 
relationship between the current disorder and service.  As 
the medical evidence demonstrates that the veteran's tinnitus 
is not linked to service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for tinnitus disability.  Consequently, 
the benefit-of-the-doubt-rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

A separate 10 percent rating is warranted for impairment of 
sphincter control.  The appeal is granted to this extent, 
subject to controlling laws and regulations regarding payment 
of VA benefits. 

Entitlement to a rating in excess of 10 percent for service-
connected internal hemorrhoids is not warranted.  Entitlement 
to a rating in excess of 30 percent for service-connected 
duodenal ulcer, mucosas colitis, is not warranted.  The 
veteran's claim of service connection for bilateral hearing 
loss disability has not been reopened.  Entitlement to 
service connection for tinnitus disability is not warranted.  
To this extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


